 SHERMAN WHITE & COMPANY499Fair's employment office.The record discloses that Credit Union isestablished under the provisions of the Federal Credit Union Act? Itsstock is owned by its members, and it is managed by directors electedby such members, and by officers appointed by the directors.Underthe statute, only the officers and directors of Credit Union have author-ity to hire, discharge, and direct the activities of its employees .8Ac-cordingly, we find that Credit Union is a separate employer forjurisdictional and unit purposes and that the two employees involvedherein are employees of Credit Union alone.9As no warrant appearsfor including these employees in the same unit with the employees ofthe instant Employer, we shall exclude them.We find that the following employees constitute a unit appropriatefor the purposes of collective bargaining within the meaning of Sec-tion 9 (b) of the Act:All office clerical employees of Food Fair Stores, Inc., at its South-ern Division office, 7000 N. W. 32d Avenue, Miami, Florida, and atits warehouse building office, maintenance shop building office, and em-ployment office at 531W. Flagler Street, Miami, including officeclerical employees of Lady Fair Bakery Company, Inc., Simon Candyand Tobacco Company, and Merchant Green Trading Stamp Companyof Florida, Inc., all of Miami, Florida, but excluding office clericalemployees of Food Fair Stores, Inc., Federal Credit Union, confiden-tial employees,10 all other employees, and supervisors as defined inthe Act.[Text of Direction of Election omitted from publication.]711 USC 1751,et seq.8 The record shows, moreover,that Credit Uniondoes in fact supervise its office em-ployees, and,although there was uncontroverted testimonythat they were "hired" byFood Fair for assignmentto Credit Union,such hiring would-be legally ineffective untilapprovedby Credit Union.While Food Fairpays part of the salary of CreditUnion'soffice employees,such paymentsare admittedly voluntary and donot, underthe circum-stances here existing,suffice torender therecipientsemployees of Food Fair.9 seeNamm's, Inc.,81NLRB 1019.101n accordwiththe stipulation of the parties,secretariesto Food Fair's comptrollerand its public and Industrial officer are excludedfrom the unitas confidential employees.Sherman White&CompanyandLocal 543, International Broth-erhood of Teamsters,Chauffeurs, Warehousemen and Helpersof America,Petitioner.Case No. 13-RC-5480. April 17,1958DECISION AND CLARIFICATION OF UNITPursuant to a stipulation for certification upon consent electionexecuted by the parties on April 25, 1957, an election by secret ballotwas conducted on May 3, 1957, under the direction and supervision ofthe Regional Director for the Thirteenth Region, among certain120 NLRB No. 71. 500DECISIONS OF NATIONAL LABOR RELATIONS BOARDemployees at the Employer's Goodland, Indiana, plant.At the con-clusion of the election, the parties were furnished a tally of ballotswhich showed that approximately 24 eligible voters cast ballots, ofwhich 17 were for the Petitioner, 6 were against the Petitioner, andI ballot was challenged.No objections were filed to the tally of bal-lots or to the conduct of the election.Accordingly, on May 13, 1957,the Regional Director certified the Petitioner as the bargaining repre-sentative of the employees in the unit herein involved.Thereafter, by letter of October 28, 1957, the Petitioner filed amotion to clarify the employee status of Ray Souligne.The Board onDecember 13, 1957, issued a notice to show cause why Ray Souligneshould not be included in the unit and on January 17, 1958, remandedthe proceeding to the Regional Director for the Thirteenth Region forthe purpose of receiving evidence as to whether Ray Souligne shouldor should not be included in the unit.On February 4,1958, a hearingin this matter was held before Virginia M. McElroy, hearing officer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman Leedom and MembersBean and Fanning].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning of theAct.2.The Petitioner is a labor organization claiming to representcertain employees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9 (c)(1) and Section 2 (6) and (7) of the Act.4.The following employees of the Employer constitute a unit ap-propriate for the purposes of collective bargaining within the meaningof Section 9 (b) of the Act:All production and maintenance employees at the Employer's milkdistribution and poultry and dairy products processing plant in Good-land, Indiana, including truckdrivers, but excluding office and plantclerical employees, guards, professional employees, and supervisorsas defined in the Act.5.The Employer contends that Ray Souligne should be excludedfrom the unit as a supervisor.The Petitioner would include him asa maintenance employee. Souligne is employed as a garage mechanicand maintenance man:He does the repair work on the Employer's14 or 15 trucks, maintains plant equipment, and keeps the plant inrepair.He is the only employee regularly employed on this workexcept for two boilerroom employees who, when they have free time MOUNT EMILY LUMBER COMPANY501in the boilerroom and are not needed elsewhere in the plant, assist himin the garage for several hours a day.At that time and because ofhis greater skill and experience,' he tells these employees what workto perform in the garage.However, he does not assign theseemployees to the garage or to work elsewhere in the plant.Souligneis paid on a weekly basis 2 but is not the highest-paid employee in theunit and like other employees in the unit, he receives overtime pay,on a sliding-scale basis, for all hours worked in excess of 40.Soulignetestified that 2 or 3 weeks before the election herein, the plant manageradvised him that he was a foreman and gave him a pay increase, butdespite that fact he has continued to perform the same duties. Soulignespends all his time on manual work, does not attend supervisory meet-ings, has never granted overtime or a raise, has never dischargedan employee or recommended a layoff, and the record does not showthat he otherwise has or exercises the authority of a supervisor asdefined in Section 2 (11) of the Act.Under such circumstances wefind that Souligne is not a supervisor and shall include him in the unit.Accordingly, the bargaining unit herein found appropriate, and forwhich the Petitioner was duly certified as the statutory representative,is hereby clarified so as to include Ray Souligne therein.1 Souliene has heen employed by the Employer for approximately 29 years2We find without controlling effect the fact that Souligne had been paid while absentbecause of illness in accord with an alleged policy of the Employer to pay supervisorswhen off duty because of sickness.The record shows that it is customary for theEmployer to pay all regular help on the weekly payroll during suchperiods, and itappears that this payroll is not confined solely to supervisors.Mount Emily Lumber Company,a Division of Valsetz LumberCompanyandLumber and Sawmill Workers, Local Union2851,AFL-CIO,Petitioner.Case No. 36-RC-1300. April 18,1958DECISION AND ORDERUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Robert J. Wiener, hearingofficer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.'Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-mem-ber panel [Members Rodgers, Jenkins, and Fanning].1 The hearing officer referred to the Board ruling on Petitioner's offer in evidence ofan unpublished decision of the Board in a representation proceedingAs Petitioner offersthe decision for the purpose of urging the principles of appropriate unit embodied therein,and as the Board takes judicial notice of its own decisions without requiring that theybe intioduced into evidence and formally proven, we shall not admit the decision offeredby Petilloner into evidence but shall consider it a part of Petitioner's brief and argumentsto the Board.120 NLRB No. 69.